Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to RCE filed on 3/10/2022.
Claims 1-4, 7, 8, 13, 20-23, 25 are allowed. Claim(s) 1, 7 is/are independent claims. Claim(s) 5, 6, 9-12, 14-19, 24 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Johnson Reg. No. 45,951 on 3/18/2022.
The application has been amended as follows: 
In the Claims: 

1.	(Currently Amended) One or more non-transitory computer-readable media storing computer-readable instructions in computer memory that, when executed by a processor of a system, cause the system to perform a computer implemented method comprising:

receive user input data and virtual assistant responses in a sequence of respective conversation turns; 
tag the virtual assistant responses with presentation modes that identify respective channels on which the virtual assistant responses are transmitted; 
save tagged virtual assistant responses and respective presentation modes in the computer memory;
form classes of combinations of presentation modes used in the communications;
process content of the communications with a natural language processing module that identifies whether at least one user turn in the communications includes a restatement of previous user input data from a prior conversation turn;   

evaluate the prior conversation turn for one or more risk indicator with a risk indicator module, wherein the one or more risk indicator comprises risk coefficients for the presentation modes or the combinations of presentation modes and wherein risk coefficients that are above a threshold are identified for exclusion from use;
determine a confidence value with the risk indicator module,
wherein the confidence value indicates whether the prior conversation turn has been understood by the virtual assistant and mapped to an appropriate intent unit for forming a corresponding virtual assistant response; 
access a plurality of the risk indicators in the risk indicator module, 
	apply a weighting to each of the plurality of risk indicators to generate weighted risk indicators; and
	determine the confidence value based at least in part on the weighted risk indicators;
and
upon the confidence value indicating that the virtual assistant understood the prior conversation turn and the communications include a restatement, then flag at least one of the virtual assistant responses as a failed response; 
minimize uses of respective classes of the combinations of presentation modes that lead to restatements or failed responses. 


2.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, further comprising:
	compare the confidence value to a threshold value; and
	determine that the multimodal virtual assistant understood the prior conversation turn if the confidence value of the prior conversation turn is above the threshold value. 

3.	(Previously Presented) The one or more non-transitory computer-readable media of claim 1, further comprising:
	compare the confidence value to a threshold value; and

	flag the prior conversation turn as a misunderstood conversation turn for evaluation.    

4.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, further comprising:
	use the intent to map (i) an action to be performed at least partly by the virtual assistant with (ii) a pattern of data components in the user input data; and 
	trigger the corresponding virtual assistant response from the intent unit. 

5. – 6. 	(Canceled) 
 

7.	(Currently Amended) A system comprising:

	the memory storing a database and accessing executable software instruction modules that, when executed by the one or more processors, cause the system to perform a computerized method to:  
process the conversation data with a natural language processing system; 
	store the conversation data in the database;   
	tag at least the virtual assistant responses in the database with at least one of a plurality of presentation modes that identify channels on which the respective virtual assistant responses were presented;
tag as restatement turns, each user turn in the conversation data that includes a restatement of conversation data that had been received at the conversation user interface in a prior conversation turn by using the computerized method to: 

evaluate the prior conversation turn for one or more risk indicator with a risk indicator module, wherein the one or more risk indicator comprises risk coefficients for the presentation modes or the combinations of presentation modes and wherein risk coefficients that are above a threshold are identified for exclusion from use;
determine a confidence value with the risk indicator module,
wherein the confidence value indicates whether the prior conversation turn has been understood by 
access a plurality of the risk indicators in the risk indicator module, 
	apply a weighting to each of the plurality of risk indicators to generate weighted risk indicators; and
	determine the confidence value based at least in part on the weighted risk indicators;
responsive to a determination that the confidence value indicates that the virtual assistant understood the prior conversation turn and the at least one user turn includes a restatement, then flag at least one of the virtual assistant responses as a failed response;
calculate with at least one of the executable software instruction modules, risk coefficients for presentation modes or combinations of presentation modes according to corresponding incidents of restatement turns;  
save the risk coefficients in the database;  
calculate response content scores for the virtual assistant responses with at least one of the executable software instruction modules; 
save the response content scores in the database to predict probabilities of restatement turns with the risk coefficients and the response content scores.  
	
8.	(Previously Presented) The system of Claim 7, wherein the channels comprise voice, text, audio, and web content. 
	
9.  -  12.  (Canceled)    

13.	(Previously Presented) The system of Claim 7, for probabilities of restatement turns with the risk coefficients and the response content scores, use the 
trigger the corresponding virtual assistant response from the intent unit.

14.  -  19.   (Canceled)  NOTE: (This text will not print) The replacement drawing sheet(s) and annotated drawing sheet(s), if any, should follow the last page of the amendment paper, as attachment(s). ·Replacement drawing sheet(s) must be identified in top margin as “Replacement Sheet”.  Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet.  The replacement drawing figure must not be labeled as “amended.” Annotated drawing sheet(s) must be identified in top margin as “Annotated Sheet Showing Change(s)”.  This will avoid confusion between a replacement sheet and an annotated sheet.  Annotated drawing sheet(s) will not be entered as part of the official drawing(s) for the application. New drawings need to be inserted at end of document

20.  (Currently Amended) The system of Claim 7, further comprising:
  evaluating 

21.   (Currently Amended)   The system of Claim 20, wherein for a text media type, the respective procedure comprises use of a complexity analysis tool. 

22.  (Currently Amended)  The system of Claim 20, wherein for a web media type, the respective procedure comprises use of an odds ratio tool.

23.  (Currently Amended)   The system of Claim 20, wherein for a video media type, the respective procedure comprises use of an odds ratio tool.



25.  (Currently Amended)  The non-transitory computer-readable media of Claim 1, further comprising: 
calculate 
save the response content scores in a database; and 
predict probabilities of restatement turns in the communications with the response content scores communications.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov